Thompson, J.
I cannot concur in the opinion of the court in.this case. It is an action of ejectment, by the mortgagee against the mortgagor, and the question now presented is, whether the defendant was entitled to notice to quit, previous to the commencement of the suit against him. If we adopt the practice of the English courts on this question, it is well settled that no notice was necessary. In the case of Keech v. Hall, (Doug. 21.) Lord Mansfield says, when the mortgagor is left in possession, the true inference to be drawn, is an agreement that he shall possess the premises at will, in the strictest sense, and therefore no notice is ever given him to quit. If the mortgagor is to be deemed a tenant at will (and he certainly cannot have a greater estate) no notice was necessary, according to the repeated decisions of this court. (Jackson, ex dem. v. Van Alen, January 1799. Jackson, ex dem. Gansevort v. Sample, October term, 1799. 2 Caines, 174. Jackson v. Bradt.) I see no *76more substantial reason for requiring notice to be given to a mortgagor, where the proceedings against him arc by ejectment, than there would be should the mortgagee elect any other mode prescribed by law, to foreclose his mortgage, or recover his debt. It might perhaps in most cases save expense to debtors, if they were apprised of the intention of their creditors to prosecute, before the commencement of suits against them ; yet this reason has not been deemed sufficiently important to require such notice. I am inclined to adhere to what I consider the settled practice, that no notice to quit was necessary.— If it be expedient to introduce a new rule of practice, I should think that it ought not to be applied to the present case, as the effect of it will be to produce a further delay of at least six months, and to throw on the lessor of the plaintiffs the costs of the present suit.
Judgment for the defendant,*

 See Jackson v. Bryun, v. 1. p. 322.